People v Santiago (2017 NY Slip Op 08190)





People v Santiago


2017 NY Slip Op 08190


Decided on November 21, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 21, 2017

Tom, J.P., Mazzarelli, Andrias, Oing, Singh, JJ.


3464/09 4533 4532

[*1]The People of the State of New York, Respondent,
vSantos Santiago, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (John Vang of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Shera Knight of counsel), for respondent.

Judgment, Supreme Court, Bronx County (Eugene Oliver, J.), rendered August 11, 2014, as amended May 11, 2016 and April 28, 2017, convicting defendant, after a jury trial, of manslaughter in the first degree and criminal possession of a weapon in the fourth degree, and sentencing him, as a second violent felony offender, to an aggregate term of 20 years, unanimously reversed, as a matter of discretion in the interest of justice, and the matter remanded for a new trial.
As in cases such as People v Velez (131 AD3d 129 [1st Dept 2015]), the court's charge failed to convey that an acquittal on the top count of second-degree murder based on a finding of justification would preclude consideration of the remaining charges. We find that this error was not harmless and warrants reversal in the interest of justice (see e.g. People v Kareem, 148 AD3d 550 [1st Dept 2017], lv dismissed 29 NY3d 1033 [2017]). We have considered and rejected the People's various arguments for affirmance.
Since we are ordering a new trial, we find it unnecessary to reach defendant's remaining contentions.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 21, 2017
CLERK